                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF KENTUCKY
                   CENTRAL DIVISION at LEXINGTON

UNITED STATES OF AMERICA,       )
                                )
      Plaintiff,                )      Criminal Action Nos.
                                )     5:06-cr-115-JMH-EBA-1
v.                              )     5:05-cr-162-JMH-JGW-1
                                )
JACKIE DALE MULLIKIN,           )
                                )
      Defendant.                )       MEMORANDUM OPINION
                                )            AND ORDER

                               ***

     On July 8, 2019, Defendant, Jackie Dale Mullikin, proceeding

pro se, filed identical letters in the above-captioned cases,

addressed to the “Federal Public Defenders Office,” requesting

legal advice regarding the retroactivity of the United States

Supreme Court’s decision in “Davis v. United States” and whether

the Davis decision affects either his conviction or his sentence.

Additionally, Mullikin asks, “Do I need to file an application

with the Sixth Circuit Court of Appeals requesting permission to

file a Second or Successive Motion to Vacate, Set Aside, or Correct

[his] Sentence, Pursuant to Title 28 U.S.C. §2255(h)?” Finally,

Mullikin asks whether he is entitled to representation by counsel.

     The United States District Court for the Eastern District of

Kentucky does not have a Federal Public Defenders Office. Instead,

the Court appoints criminal defendants counsel under the Criminal

Justice Act (“CJA”). Previously, Thomas C. Lyons was appointed as


                                 1
CJA counsel for Mullikin. However, Lyons is no longer appointed as

Mullikin’s counsel, and Mullikin is currently proceeding pro se.

Since Mullikin is represented by neither CJA counsel nor a public

defender, the Court will address Mullikin’s questions.

      Regarding Mullikin’s requests for legal advice concerning the

effect Davis has on his case and whether he needs to request

permission to file a successive motion to vacate, the Court cannot

provide legal advice or instruct Mullikin on what he should file.

To the extent Mullikin wishes to either move for relief under 28

U.S.C. § 2255 or ask that the Sixth Circuit grant him permission

to file a successive motion to vacate, he may do so.

      The Court will construe Mullikin’s inquiries into whether he

is entitled to representation by counsel as motions to appoint

counsel. The language of Joint Local Rule of Criminal Procedure

12.1(a) provides as follows:

           Except for routine motions – such as motions
           for an extension of time – a motion must state
           with particularity the grounds for the motion,
           the relief sought, and the legal argument
           necessary to support it.

LCrR 12.1(a). While this Court acknowledges its obligation to

liberally construe Mullikin’s pro se motions it has no authority

to create arguments for him. Coleman v. Shoney's, Inc., 79 Fed.

Appx. 155, 157 (6th Cir. 2003) (“Pro se parties must still brief

the    issues   advanced    with       some   effort   at   developed

argumentation.”). Mullikin has failed to meet the requirements of

                                   2
LCrR 12.1(a). Since Mullikin provides no argument in support of

his request for the appointment of counsel, the Court is unable to

grant the requested relief.

     Moreover, a petitioner does not have a constitutional right

to habeas counsel. Post v. Bradshaw, 422 F.3d 419, 423 (6th Cir.

2005).    If   the   petitioner    is   proceeding   as   a   pauper   and   the

interests of justice so require, a federal court has the discretion

to appoint counsel for any petitioner seeking habeas relief. See

28 U.S.C. § 2255(g); see also 18 U.S.C. § 3006A(a)(2)(B). In

exercising its discretion, the Court should consider the legal and

factual    complexity     of      the   case,   petitioner’s     ability      to

investigate and present his claims, and any other factors relevant

to the given case. Hoggard v. Purkett, 29 F.3d 469, 471 (8th Cir.

1994). Also, pursuant to 18 U.S.C. § 3006A(a)(2)(B), “[w]henever

the United States magistrate judge or the court determines that

the interests of justice so require, representation may be provided

for any financially eligible person who . . . is seeking relief

under section 2241, 2254, or 2255 of title 28.” “The interests of

justice require the court to appoint counsel when the district

court conducts an evidentiary hearing on the petition.” Hoggard,

29 F.3d at 471 (citing Abdullah v. Norris, 18 F.3d 571, 573 (8th

Cir. 1994)); see also Rule 8(c) of the Rules Governing Section §

2255 (“If an evidentiary hearing is warranted, the judge must



                                        3
appoint an attorney to represent a petitioner who qualifies to

have counsel appointed under 18 U.S.C. § 3006A.”).

     Before the Court can consider whether appointment of counsel

is required due to the need for an evidentiary hearing or the

interests of justice, Mullikin must first file a timely 28 U.S.C.

§ 2255 motion within the one-year statute of limitations, pursuant

to 28 U.S.C. § 2255(f). See 18 U.S.C. § 3006A(a)(2)(B). Mullikin’s

motions to appoint counsel are premature because “[t]he Court

cannot appoint counsel at government expense to provide legal

advice and represent [Mullikin] prior to the filing of a § 2255

motion.” U.S. v. Wooden, No. 1:03-cr-66, 2008 WL 5110790, at *2

(E.D. Tenn. Nov. 26, 2008) (denying Defendant’s motion to appoint

counsel where Defendant had yet to file a motion to vacate pursuant

to 28 U.S.C. § 2255). Mullikin has not filed a § 2255 motion.

Instead, Mullikin has asked whether he should request that the

Sixth Circuit grant him permission to file a second or successive

§ 2255 motion. Since Mullikin has not filed a motion under 28

U.S.C. § 2255, he cannot be appointed counsel. See Wooden, 2008 WL

5110790, at *2. Accordingly, the Court, having considered the

matters fully, and being otherwise sufficiently advised,

     IT IS ORDERED that Mullikin’s motions to appoint counsel are

DENIED.

     This the 9th day of July, 2019.



                                4
5
